DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 23-43 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 23-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,441,398. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-22 contain additional limitations requiring the tube end to be inserted into an organ of the patient; at least a portion of the at least one connecting tube is adapted to be invaginated in a wall of the organ so as to interconnect a treatment area of the body with a delivery area; and the flexible patch being arranged at a distance from the tube end to allow the flexible patch to be attached to an outer surface of the organ when the at least one connecting tube is invaginated in the wall of the organ, wherein the flexible patch is further adapted to be arranged with a lateral extension along the outer surface of the organ so as to fixate and seal the at least one connecting tube to the organ by means of overgrowth of human fibrotic tissue, and is thus more specific, in effect making the invention of patented claims 1-22 a "species" of the "generic" invention of instant claims 23-43. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Objections
5.	Claims 23, 26 and 27 are objected to because of the following informalities:  
In the final line of claim 23, “the flexible patch is arranged to be overgrowth of human fibrotic tissue” is grammatically incorrect.  For the purpose of examination, examiner will treat the claim as if it recites: ---the flexible patch is arranged for overgrowth of human fibrotic tissue---.
Claims 26 and 27 are incorrectly dependent upon claim 27.  Dependency of these claims will require an amendment.  For the purpose of examination, both claims 26 and 27 will be interpreted as depending from claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the cleaning device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for this limitation is first provided in claim 34; however, claim 35 depends from claim 23, not claim 34.  For the purpose of examination, claim 35 will be treated as if it were dependent upon claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 23-25, 29-33, 36-38, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett (US 7,311,690) in view of Tweden et al. (US 5,984,956).

8.	With regard to claims 23-25, 29, 32 and 36-38, Burnett discloses an apparatus (seen in Fig. 9) for moving a fluid to or from a cavity in a human or mammal patient (abstract; col. 2, lines 27-38; Figs. 2, 9), comprising: a fluid movement device (pump, 101): an energy source (battery, not shown) adapted to supply energy to said fluid movement device (101; col. 8, line 46 - col. 9, line 25), at least one connecting tube (tubing, 11 and 107) having a tube end (not numbered; seen in Fig. 9), the at least one connecting tube (11, 107) being connected to the fluid movement device (101); wherein; the fluid movement device (101) and the at least one connecting tube (11, 107) form a fluid moving arrangement (seen in Figs. 16A-16C) adapted to be implanted inside the body of the human or mammal patient (abstract; col. 2, lines 27-68); the fluid movement device (101) is adapted to move fluid from a treatment area (bodily cavity, such as a the peritoneal cavity; col. 1, lines 21-24; col. 2, lines 27-68) via the at least one connecting tube (11, 107) to a delivery area (another bodily cavity, such as a bladder, 110; col. 1, lines 21-24; col. 2, lines 27-38, col. 8, lines 21-29 and 49-59, Figs. 8A-8C, Fig. 15, and Fig. 16A-16C). Burnett additionally discloses at least one first connecting tube (11 and 107) connected to said fluid movement device (101) is adapted to drain liquid from ascites in the abdomen and urine from the urine accumulating renal part of the kidney, and a second connecting tube (108) adapted to be connected to the urine bladder and passing through the wall of said urine bladder (110; col. 2, lines 39-55; col. 7, lines 30-34; col. 8, lines 21-29; Fig. 16A); the apparatus is further adapted to be invaginated (via shunt, 109 or other various anchoring methods) in the walls of the urine bladder (110) thereby creating a tunnel (note organ structure surrounding tube acts as tunnel) around the tube (Fig. 9; col. 8, lines 21-29); and that the first and second tubes (11, 107 and 108) and the fluid movement device (101) being implantable in the body adapted to move urine form the renal kidney and ascites in the abdomen to the urine bladder, using an energy source from said external magnet (105; or alternatively a battery; not shown; col. 2, lines 27-55; col. 5, lines 46-50; col. 8, lines 15-29; Fig. 14).
	However, Burnett fails to explicitly disclose a flexible patch; that the flexible patch comprises a net structure adapted to be overgrown by human fibrotic tissue when implanted in the human or mammal patient; the flexible patch is arranged to be overgrowth of human fibrotic tissue; the net structure is sealed around the at least one connecting tube; and wherein the net structure is provided with holes having a diameter suitable for overgrowth by tissue.
In order to encourage the formation of connective tissue for securing placement of an implant, Tweden teaches a transmyocardial implant (abstract; Figs. 1, 3A and 5), including a flexible patch (sleeve, 52); the flexible patch (52) comprises a net structure (note biocompatible fibers defining interstitial spaces to received tissue growth) adapted to be overgrown by human fibrotic tissue when implanted in the human or mammal patient, so as to fixate the at least one connecting tube (10b) to the organ (myocardium, 104) and to provide a sealing between the at least one connecting tube (10b) and the organ (104) by means of overgrowth of human fibrotic tissue, wherein the net structure is sealed around the at least one connecting tube (10b), wherein the net structure (biocompatible fibers) is provided with holes having a diameter suitable for overgrowth by tissue (col. 1, lines 5-9 and 47-49; col. 2, lines 15-19 and 26-36; col. 3, lines 11-23 and 41-19).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Burnett to include a flexible patch net structure adapted to be overgrown by human fibrotic tissue when implanted in the human or mammal patient, similar to that disclosed by Tweden, in order to encourage the formation of connective tissue for securing placement of an implant along the length of the implant, while discouraging tissue growth over openings of the implant, as suggested by Tweden in the abstract and column 3, lines 31-40.

9.	With regard to claim 30, Burnett discloses that the at least one connecting tube (11, 107) is connected to said fluid movement device (101) and adapted to drain liquid from the a hydrocephalus in a brain area, and at least one second connecting tube (108)adapted to be connected to the abdomen; the at least one first connecting tube, the at least one and second connecting tubes (107 and 108 respectively) and the fluid movement device (101) being adapted to be implanted inside the body, the fluid movement device (101) further being adapted to move liquid from the hydrocephalus to an abdomen, using power from said energy source (external magnet, 105; or alternatively a battery, not shown; col. 2, lines 27-38; col. 4, lines 63-64; col. 7, lines 30-41; col. 8, lines 21-29 and 49-49; col. 11, lines 43-50; Fig. 16C).

10.	With regard to claim 31, Burnett discloses that the at least one first connecting tube (107) connected to said fluid movement device (101) adapted to drain liquid from an ascites in an abdomen, and at least one second connecting tube (108) adapted to be connected to the lymphatic system of the body, the at least one first connecting tube, and the at least one second connecting tubes (107 and 108 respectively) and the fluid movement device (101) being adapted to be implanted inside the body, the fluid movement device (101) further being adapted to move liquid from the ascites in the abdomen into the lymphatic system, using power from said energy source (external magnet, 105; or alternatively a battery, not shown; col. 2, lines 27-38; col. 4, lines 63-64; col. 7, lines 30-41; col. 8, lines 21-29 and 49-49; col. 11, lines 43-50; Fig. 16C).

11.	With regard to claim 33, Burnett discloses that the at least one first connecting tube (107) (tubing) connected to said fluid movement device (101) adapted to drain liquid from a thoraxial cavity, and at least one second connecting tube (108) (tubing) adapted to be connected to the abdomen, at least one first and second connecting tubes (107 and 108 respectively) and the fluid movement device (101) being adapted to be implanted inside the body, the fluid movement device (101) further being adapted to move liquid from the thorax to the abdomen, using power from said energy source (external magnet, 105; or alternatively a battery, not shown; col. 2, lines 27-38; col. 4, lines 63-64; col. 7, lines 30-41; col. 8, lines 21-29 and 49-49; col. 11, lines 43-50; Fig. 16C).

12.	With regard to claim 42, Burnett discloses that the apparatus is adapted to receive wireless energy from an energy transmission device (electromagnetic signal generators, 128 and 129) for at least one of; to recharge the energy source adapted to supply energy to said fluid movement device (101), and to supply energy to the fluid movement device, via an energy transforming device being comprised, adapted to transform the wireless energy to a current for supplying energy to said fluid movement device (101; col. 4, lines 57-59; col. 11, lines 44-54).   

13.	With regard to claim 43, Burnett discloses an internal control unit (drive unit, 102) and a sensor (122 and 124), wherein the apparatus is further adapted to send information from the sensor (122 and 124) to the internal control unit (102) to give feedback related to at least one of; a functional parameter of the drainage device and a physical parameter of the patient, the internal control unit (102) adapted to act in response to the information to regulate the fluid movement device (101) of said apparatus for moving a fluid to or from a cavity in a human or mammal patient (col. 10, lines 2-15; col. 11, lines 54-56; Figs. 14 and 15).  

14.	Claims 26-28 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett in view of Tweden, as applied to claims 25 and 38 above, in further view of Yost (US PGPUB 2005/0009178).

15.	With regard to claims 26-28 and 39-41, Burnett and Tweden are silent in regard to the diameter of the holes in the net structure being smaller than 2.5 mm, 1.5 mm or 0.5 mm, respectively.
	However, Yost discloses a tissue scaffold having aligned fibrils, an apparatus and method for producing the same, and artificial tissue and methods of use thereof (abstract), wherein a net structure (tissue scaffold; [0004]) is provided, having pores which range in size from 1 micron to about 20 microns (i.e. a diameter smaller than 0.5 mm; [0053]); wherein the sizes of the pores provide sufficient permeability for the diffusion of nutrients, while encouraging tissue growth ([0053-0055]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter of the holes in the net structure disclosed by Burnett in view of Tweden to be smaller than 0.5 millimeters, similar to that taught by Yost, in order to allow sufficient permeability for the diffusion of nutrients, while encouraging cell attachment and tissue growth on the luminal surface of the net structure, as suggested by Yost in paragraph [0054].

16.	Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett in view of Tweden, as applied to claims 25 and 38 above, in further view of Lupton (US 8,158,002).

17.	With regard to claims 34 and 35, while Burnett discloses a filter (6) for filtering fluid being removed by the fluid movement device (101; col. 5, lines 43-51; Fig. 1), Burnett and Tweden fails to disclose a cleaning device to clean the filter; wherein the cleaning device is adapted to move any cleaned particles outside a flow passageway wherein the fluid is passing.
	However, in order to prevent plugging of the filter system, Lupton teaches responsive gels and methods of use thereof (abstract), wherein a cleaning device (backwash or forward flush) to clean the filter (cartridge; seen in Fig. 4) and the cleaning device (backwash or forward flush) is adapted to move any cleaned particles outside a flow passage wherein the fluid is passing (col. 1, lines 19-24; col. 5, lines 48-53; col. 8, lines 52-55; col. 14, lines 54-63; col. 17, line 58 - col. 18, line 7; Fig. 4).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Burnett in view of Tweden, to include a filter cleaning device, similar to that disclosed by Lupton, in order to prevent plugging of the filter system and provide a filter that can be repeatedly regenerated, as suggested by Lupton from column 17, line 58 to column 18, line 7.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hasting et al. (US PGPUB 2006/0129216) discloses stimulation of cell growth at implant surfaces.
	Quiroz-Marcado et al. (US PGPUB 2004/0254517) discloses methods and devices for draining fluids and lowering intraocular pressure.
	Thompson et al. (US 5,957,974) discloses a stent graft with braided polymeric sleeve.
	Schmalzried et al. (US 5,378,228) discloses a method and apparatus for joint fluid decompression and filtration with particulate debris collection.
	Newkirk (US 4,474,569) discloses an antenatal shunt.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781